Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 1 of 14 PageID #: 10




                                                                         r   rililil   ililt   ill   ilt ilililI ilt   iliil iilfi ]ilt   tilil   lill   ililt ililt ililt   ilt   ill
                                                                                                                             oPc.cv.634s607
                                                                                                                                                          GF
                                                 LOI\G-ARM CITATIOI\

       RODNEY LEWIS AND ROSIE LEWIS                                  DOCKET NUMBER: C-20210355
                                                                     SEC: C5
       VS                                                            STATE OF LOUISIANA
                                                                     PARISH OF OUACHITA
      WAL MART INC WAL MART                                          FOURTH JUDICIAL DISTRICT COIIRT
      LOUISIANA LLC DH PACE
      COMPANY INC. A SUBSIDIARY OF
      EE NEWCOMER ENTERPRISES INC
      AND ZURICH A.MERICAN
      INSURANCE COMPANY

      TO:        D H PACE COMPANY iNC A SUBSIDIARY oF E.E, NEWCOMER
      ENTERPRISES INC
                 THRU VIA LONG ARM REGISTERED AGENT CORP SERVICE CO
                 29OO SWWANAMAKER DRTVE SUITE 204
                 TOPEKA, KS 66614

                                                   YOU HAVE BEEN SUED.

              Attached to this Citation is a certified copy of the Petition. The petition tells you
      r¡rhat you are being sued for. You must EITIIER do what the petition
                                                                                 asks, OR, within
      THIRTY (30) days after the filing in the record of the affrdavit of the individual wto
      either mailed or actually delivered the process to you, you must                                                     file an answer or other
      legal pleadings in the Off,rce of the Clerk              of                                                                a parish Courthouse,
                                                                                                                                tition asks, of if you
                                                                                                                                  allowed by law, a


      This Citation \¡/as issued by the Clerk of Court for Ouachita parish this FEBRUARY
                                                                                         3,
      202L


                                                                    OUACHITA PARISH CLERK OF COURT

      Also attached are the following:
      PETITION FOR DAMAGES
                                                                                                             GAILFORD
                                                                   By:
                                                                                                      Deputy Clerk
      * + {< *   {< >ß   * *'k * * *   {<   + * * * + * t * * * * * :* * + *           {<      * * t *,t * + * * * * * * * * * *

      REGULAR MAIL a certified copy of this Citation on this the FEBRUARY 3, 2021, for
                                                                                 .
      mailing to D H PACE coMPANy INC A SUBSIDiARY oF E.E. NEwcoMER
      ENTERPRISES INC.


      TO:        JEFFREY D GUERRIERO
                 22OO FORSYTHE AVE MONROE, LA. 71201




                                                                                                               GAI¡. FORD



                     ORIGINAL -. TO BE FILED IN RECORI)

                                                  7u-                        \                                                                    03
                                                         EXHIBIT
                                                   o
                                                   ul
                                                   J
                                                   t¡l
                                                   F
                                                   att

                                                   )
                                                   j
                                                          I                                                   4TH
                                                                                                                                                                        COURT
                                                                                                                                                                        LA
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 2 of 14 PageID #: 11




                           STATE OF LOUSIANA * PARISH OF OUACEITA

                                FOURTH JTIDICIAL DISTRICT COURT


    RODNEY LE\ilIS Ai\D ROSE LEWIS
                                                                     FrLED: Ftts ü3     2o?1

    \¡ERsusuo.,
                     21-0355
    ylLryART, rNc., \ryAL_MART LOUTSTANA,
    L.L.C., D.H. PACE COMPA¡I"Y,INC.
    A SUBSIDIARY OF E. E. NEIilCOMER
    EI{'IERPRISES, INC., AND ZtjRIcH
    AMERICAN INST]RANCE COMPANY                                      DEPUTY


                                       PETITION FORDAMAGES

           Now INTO coURT, through            undersigned counsel come petitioners,   RoDNEy LEIVIS
    AND ROSE LEWIS (hereinafter known          as   PETITIoNERS LEWIS), husband and wife borh major

    domiciliaries of ouachita parish, Louisiana, who respectfully represent:




           Made Defendants herein are the following:

           a'     WAL-MART,lNC.,         @efendant Wal-ma$, a foreign corporation authorized to do
                  and actually doing business in the State of i'ouisianf,wrricir
                                                                                            be served
                  through its registered agent for servic: of process, c  t    "o.p*y.*
                                                                           corpo."tioo'syrt"r zt3g67,
                  Plaza Tower Drive, Baton Rouge, Louisiana 70SIé;

           b.     WAL-MART LOIISIANA,                  LLC                            LLC),         a   foreign
                  corporation authorized to do and actu                               State of Louisiaria"
                  whose registered agent for service                               ystem at3g67 praza
                  TowerDrive, Baton Rouge, Louis

           c'     D. rr. PACE coMPAl{y, rNC, a subsidiary of E. E. I\EwcoMER
                  ENTERPRTSES, INC., @efendant D. H. pace), ðo.p*y
                                                                         authorized to ¿o and
                                                                  " can be seled through
                  actually doing business in the State of ransaé, who
                                                                                          the
                  Louisia¡a Long Arm Statute; and

          d'      ZURICH    AMERICAN INSURANCE COMPANIY, @efendant Zwich),a foreign
                  insurance company autho¡ized to do and doing business in the State oflouisianã,
                  which may be served through its agent for serviie of process, Louisiana Secretary
                                                                                                    of
                  State;

                                                       2.

          Petitioner Rodney Lewis shows that on or about February 6, z)z},petitioner
                                                                                     Lewis was a
   guest invitee of Wal-Mart, Inc. located at 1025
                                                   Glenwood Drive in West Moffoe, Louisiana located

   within the confines of Ouachita parish.
                                                                                               "[
                                                              ü4,s[,e,, Ëi'Gliilil Ü :
                                                                                            FiÐ
                                             i un03 J0 )lull3 flrl Æ í't'?¡ lj'=o if\6::ì'E
                                             Fiiìriii,Tilå+l;¿
                                                                     tjV. ljf:U fl, t)
                                        ó0'[    c t-t]J       l¿t¿



                                             flI.r*,iI3ii:i
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 3 of 14 PageID #: 12




                                                             J


               As Petitioner Lewis was exiting said wal-mart store located
                                                                           at the garden center exit the
     automatic sliding electric door at the entrance/exit that
                                                               customers use to enter and exit the store,

    closed on him thereby causing Petitioner Lewis to sustain
                                                              serious and severe personal injuries
    including partial and./or permanent disability and emorional distress.

                                                         4.

               The electric automatic sliding door which malfunctioned
                                                                       and. closed on petitioner Lewis

    amounted to a dangerous and defective condition
                                                    which existed upon the premisæ owned, managed,

    and/or operated by defendant \ryAL-MART,         rNc. and/or }VAL-MART LOUTSTaNA, LLC,                   rhus

    rendering this defendant liable to Petitioner for all damages
                                                                  complained of herein.         It is alleged   on

    infonnation and belief that employees/agents of Defendant(s),
                                                                  WAL-MART,              INc. and/or WAI-
    MART LOI]ISIANA, LLC, actually created            and./or caused this defective condition and/or failed to

    remedy the condition; thus, rendering it not fit for its
                                                             intended use. In the alternativg petitioner Lewis

    shows that Defendant knew, or in the exercise of reasonable
                                                                care, should have known of the existence

    of this defective condition, had an opportunity to remedy andi/or
                                                                      warn of same, and simply failed to
    do so.


                                                        5

             Petitioner Lewis also shows the Defendant, D.H. Pace Company,
                                                                           Inc which is a subsidiary            of
   E'E' Newcomer Enterprises, Inc., was in fact the manufacturer of the
                                                                        sliding door which
   malfunctioned and closed on Petitioner Lewis.             It is alleged on information   and belief that an
   employee/agent      of Defendant D. H. Pace Company, Inc. created            andJor caused   this defective
   condition and./or failed to remedy the condition; thus, rendering it not
                                                                               fit for its intended   use. In the

   alternative, Petitioner Lewis shows that Defendant lcrew, or
                                                                in the exercise of reasonable care, should

   have known of the existence of this defective condition, had
                                                                an opporhrnity to remedy and/or wam

   of same, and simply failed to do so. Thus, rendering this defendant
                                                                       liable to petitioner for all damages

   complained of herein. Additionalty, the automatic electric sliding door and/or
                                                                                  sensor were not frt for

   its intendedpurpose because they failed to fimction as intended.


                                                        6.

             Petitioner Lewis was, at all times relevant herein, attentive and awar-e of his
                                                                                             sur¡oundings and

   did not in any way contribute to or cause his injury and was generally
                                                                          unav/are of the impending

   incident.
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 4 of 14 PageID #: 13




                                                      7

           Petitioner Lewis shows that the proximate cause of the accident
                                                                           in question was the negligent

    actions of Defendants   IVAI-MART, INC., TVAL-MART LOrlsrANA, LLC, Al[D D. H. PACE

    COMPAI\-Y, INC., a subsidÍary of E. E. ll"E\ryCOMER ENTERPRISES,
                                                                     INC. for rhe reason
    stated above and in the following non-exclusive manner:

           a)     Failing to see that the automatic electric sliding door and/or sensor in question was not

                  functioning properly;

           b)     Failing to provide for the safety and well-being of their customers
                                                                                      specifically

                  Petitioner, Rodney Lewis;

           c)     Failing to properly inspect their premises on a regular basis including but not limited

                  to the automatic electic sliding door and./or sensor;

          d)      Failing to warn Petitioner Lewis of the dangerous condition existing upon said

                  premises;

          e)      Allowing a dangerous condition to remain for an unreasonably long period time,

                  thereby creating a hap and/or defective condition for Petitioner Lewis
                                                                                         herein and
                  others;

          Ð      Failing to inspect and take a positive action to correct the dangerous condition
                                                                                                  sued

                 upon herein;

          g)     Failing to provide an adequate system ofinspection andrepairproceduræ adequate
                                                                                                to
                 maintain the prunises invorved in the subject accident;

          h)     Failing to exercise due ca¡e and caution under all circumstances and conditions
                                                                                                 then

                 and there existingi

          Ð      Failing to warn Petitioner Lewis and other persons lawfully on said premises of the

                 dangerous condition when Defendants      lnew or should have known in the exercise of

                 ordinary ca¡e that said warning was necessary to prevent injury to petitioner Lewis;

         j)      Failing to make reasonable inspection of the premises when it knew orin the
                                                                                             exercise

                 of ordinary care should have known that said inspection       \ryas necessary   to prevent
                 injury to Petitioner Lewis and others lawfully on said premises;

         k)      Allowing the aforementioned premises to remain in a dangerous condition thereby

                 making the automatic electric sliding door andlor sensor r:nfit for enbry/exit;
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 5 of 14 PageID #: 14




              r)     Failing to properþ maintain their premises and/or failing to maintain
                                                                                           the automatic

                     electric sliding door and/or sensor;

              m)     Failure to ensure the automatic elecftic sliding door sensor
                                                                                  was functioning properly;

              n)     Failure to properly maintain the door motion sensors;

              o)     Faiiure to ensure the motion sensors were improperly installed and/or
                                                                                           adusted so that

                     would meet ANSI standards;

              p)     Failure to properly maintain the motion sensor that operated. the automatic
                                                                                                 electric

                     sliding dooi;

              Ð      Motion sensors were improperþ installed and adjusted so they did not meet the
                                                                                                   ANSI
                     standard which said defect can be detected with proper inspection and maintenance
                                                                                                          of
                     the doors and/or sensors;


          Ð         The delay on the automatic doors were set too short which caused them to close
                                                                                                   to
                    quickly; and

          s)        The closing speed on the doors were set too fast for a grocery store where
                                                                                               customers

                    specifically, Petitioner Lewis, would be entering and exiting their facility/store.

                                                       8.

          PetitionerLewis alleges the followingnon-exhaustive general and specific damages
                                                                                           forwhich
   he is entitled to recover in an amount calculated to adequately compørsate
                                                                              him for the injuries and
   damages he sustained:


          Ð         Past, present, and future medical expenses;

          b)        Past, present, and future physical pain and suffering;

          c)        Past, present, and firture mental anguish and emotional distress;

          d)        Loss of earnings and/or loss of earning capacity;

          e)        Loss of enjo¡rment of life;

          Ð        Any and all injuries, damages, and losses that may be discovered and proven       at the
                    trial of this matter; and

         g)         Partial and/or pennanent disability.

                                                       9

         Plaintiff further avers that Defendant ZURICH at all material times mentioned herein

   provided a policy of insurance for Defendant D. H. Pace that among
                                                                      other coverages provided

   coverage    for the acts of Defendant D. H. Pace described in this matter, with the result that said
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 6 of 14 PageID #: 15




  '    coveiage'inu¡es to the benefit of Plaintiff which makes Defendant
                                                                         ZLRICH liable severally and in
       solido with Defendant D. H. Pace for all damages related to and/or
                                                                          suf,fered by petitioners Lewis.

                                                           10.

               Petitioner Lewis shows that as a result of the accident in question,
                                                                                    he suffered severe personal

       injuries, including but not limited to, headaches, back pain neck pain, right
                                                                                     shoulder pain (surgery),

       right knee pain, and mental distress; along with related medical expenses          and. futr¡re   medical expenses
       (surgery, injection(s), physical therapy); and, any and      all other   losses,    for all of which petitioner
       Lewis   is   entitled   to a judgment    against Defendants, \ryAr-MART,                  NC., WAL-MÄRT
       LotlsraNa,LLC,            D. rr. PACE coMPANry, rNc., a subsidiary of E. E. NEwcoMER

       ENTERPRISES, INC. AND ZURICH AMERICAN INSURAI.{CE COMPA¡IY,
                                                                   in an amount
       commensurate with his losses, with tegal interest thereon from date
                                                                                 ofjudicial demand until paid and
      for all costs ofthese proceedings.

                                                           10.

              Petitioner, ROSE LEWIS, shows that as a direct result of the injuries and damages
                                                                                                sustained

      by her husband that she has suffered a loss of consortium with her husband, including
                                                                                            the restriction

      of duties around the house and restriction of thei¡ personal relationship, for which
                                                                                           she desires and is

      entitled to judgment against the named Defendants herein, WAL_MART,
                                                                          INC., WAL-MART
      LOUISTANA, LLC, D. H. PACE coMpAl\ry,                      INc., a subsidiary of E. E. NE\rycoMER
      ENTERPRISES, INC. AND ZURICH AMERICAN INSURANCE
                                                      COMPAI\IY, severally and
      in solido, in an amount commensurate with her losses, with legal
                                                                       interest thereon from date ofjudicial

      demand and for all costs of these proceertings.


                                                          11


             Petitioners Rodney Lewis and Rose Lewis show that it may
                                                                      be necessary to use medical and

      other expert witnesses at trial and their fees, together with any
                                                                        experu¡es for taking oftheir d.epositions,

      should be fixed and tæced as costs in these proceedings

             \ilIIEREFORE PETITIONERS, RODIYEY LEWIS AND ROSE LEWIS, PRAy                                       rhat rhis

      Petition be duly filed and sen¡ed according to law, and that the Defendants, 'WAI-MART,
                                                                                                                  NC.,
      WAL-MART LousrÄNA, LLc, D. Ir. pAcE coMpA.lrr-y,                            NC., a subsidiary of E. E.
   NEWCOMER ENTERPRISES, INC. AND ZURICH AMERICAN INSURANCE
                                                            COMPAI\TY,
   be cited to appear and answer s¿une, and that after all necessary
                                                                     and legal detays that there be           judgment

   in favor of PETITIONERS RODI\IEY LEWIS AND ROSE LEWIS and against                                         Defendants
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 7 of 14 PageID #: 16




   'W'AL-MART, INC., \ryAL-MART                  LotlsraNA, LLC, D. H. pacE coMpAl\ry, INC., a
    subsidiary   of E. E. NE\MCoMER ENTERPRISES, INC., AND zuRrcH                                   AMERTCAN
   INSURÅNCE COMPAIYY, severally and in solido in an amount commensurate u¡ith
                                                                               his losses as
   described in the Petition hereinabove,        with legal interest thereon from date ofjudicial demand, and

   for all costs ofthese proceedings.

                                                                   Respectfrrlly submitted

                                                                   Guerriero & Guerriero
                                                                   2200 Forsythe Avenue
                                                                   Monroe, Louisiana 71201
                                                                   Tel:    (318) 325-4306
                                                                   Fax:    (3



                                                                                                     -#19602
                                                                                                    - #37086
                                                                           ATTORNEYS FOR PETMIOMR
                                                                           RODNEY LEWIS

   Please Serve:

   WÄL-MART,INC
   who may be served through its registered agent for seryice of process,
   C T Corporation System
   3867 Plaza,Tower Drive
   Baton Rouge, Louisiana 70816

   WAL.MART LOUISIANA, LLC
                     d through its reglsjg¡.e{ agenÞ.foiiëËrice of process,
                     ystem
                     Drive              2..';^   :-ì'¿-';'':';t;'i-; ' '
                             70816 "''
                                        (:
   Baton Rouge, Louisiana

   D' H. PACE COMPAI\-Y, INC., a subsidiary of E. E. NEWCOMER ENTERpRISES,
                                                                           INC., -
   through the Louìsiana Long Arm Statute
   whose registered agent for service ofprocess,
   Corporation Service Company
   2900 SW Wanarnaker Drive, Suite 204
   Topeþ Kansas 66614

   Z{IRICH AMERICÄN INSI]RANCE COMPANTY
   who may be served through its registered agent for service ofprocess,
   Louisiana Secretary of State
   8585 A¡chives Avenue
   Baton Rouge, LA 70809




                                                                                       få.iJ'55-'
                                                                                             03

                                                                                 4TH          PA
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 8 of 14 PageID #: 17




   RODIYEY LE\ilIS A¡ID                                    IYT   MBER: 21-0355
   ROSE LE\ilIS

   VERSUS                                                  4TH JTTDICIAL DISTRICT COURT

   \ilAI-MART NC., ET AL.                                  oUACHITA PARTSH, LOUISIANA




           NOW INTO COURT, through undersigned counsel, come defendants, WAL-

   MART, INC. and WAL-IvIART LOUISIANA, LLC ("defendants"), who in response to

   the allegations of the Petition for Damages filed by plaintiffs, RODNEY LEWIS and

   ROSE LEWIS ('þlaintiffs"), deny each and every allegation contained therein, except as

   specifically admitted hereinafter. And now, responding to the separately numbered

   allegations ofplaintiffs petition for damages, defendants respond as follows:

                         ANS\ryER TO PETITION FOR DAMAGES

                                                     l.
           Defendants admit that they a¡e named as defendants.                In   fi¡rttrer answering,

   defendants aver that the entity which orilns and operates the store where the incident

   allegedly occurred   is rWal-Mart   Louisiana"         LLC.      Defendants deny the remaining

   allegations ofparagraph   I for lack of knowledge        or information suffrcient to form a belief

   as to their truth.


                                                     2.

          Defendants deny the allegations           of    paragraph   2 for lack of knowledge or
   information suffrcient to form a belief   as   to their truth.

                                                     3.

          Defendants deny the allegations ofparagraph 3.

                                                     4.

          Defendants deny the allegations of paragraph 4.




                                                     I
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 9 of 14 PageID #: 18




                                                          5.

          Defendants deny the allegations             of paragraph 5 for lack of           knowledge or

   information sufficient to form   a   belief as to their truth.

                                                          6.

          Defendants deny the allegations ofparagraph 6.




          Defendants deny the allegations of paragaph 7 andeach of its subparts.

                                                          8.

          Defendants deny the allegations of paragraph 8 and each of its subparts.

                                                       9.

          Defendants deny the allegations             of       paragraph   9 for lack of   knowledge or

   inforrnation sufficient to form a belief    as   to their tuth.

                                                      10.

          Defendants deny the allegations ofparagraph 10.

                                                      I   l.
          Defendants deny the allegations of paragraph I             l.
          IN FURTIIER ANSTWERING, defendants afürmatively plead as follows :

                                                      12.

          Defendants affrrmatively plead the fault of plaintiff, Rodney Lewis, as the sole

   cause of the damages complained of by        plaintiffs. Plaintifl Rodney Lewis, failed to keep

   a proper   lookout and to observe his sunoundings, and to exercise reasonable care for the

   safety and protection of his ou/n person.

                                                      13.

          In the alternative, defendants afñrmatively plead the comparative fault of plaintiff,

   Rodney Lewis, or third persons. To the extent any fault is allocated to plaintiff, Rodney

   Lewis, or third persons, any damages awarded against defendants, the right to which is



                                                      2
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 10 of 14 PageID #: 19




    denied, should be reduced in proportion to the fault of         plaintifi Rodney Lewis, or third
    persons.

                                                   t4.
            Defendants affirmatively plead the fautt of third persons for whorn defendants are

    not responsible and whose fault may have caused or confributed to the damages plaintiffs

    claims to have suffered.

                                                   15.

            Defendants affirmatively plead    plaintifß' failure to mitigate their damages.

                                                   16.

            Defendants allege, without admitting any liability whatsoever, that any acts or

    omissions of defendants \ryere superseded by the acts or omissions of others, including

    those   of plaintifl Rodney Lewis, or third          persons,   all of which were   independent,

    intervening and superseding causes of all alleged injury, damage o¡ loss.

                                                  77.

            Subject   to fi¡rther   investigation and discovery, plaintiffs' claims may have

   prescribed under applicable statutes of lirnit¿tion.

                                                  18.

            Defendants show that     if any of the medical expenses     claimed by plaintifß in this

   case have been paid pursuant to Medicare and/or         Medicaid then pursuant to 42 U.S.C. $

   1395(v)(b)(BXiiXbXa) and La. R.S. 46:153(E), plaintiffs have no cause              of action for
   recovery of any such medicals paid by Medicare and/or Medicaid as the acceptance of

   payment by or on behalf of plaintiffs constitutes a complete assignment of rights to said

   entities for recovery of those benefits.

                                                  19.

            Defendants show that they are entitled         to a credit for any medical expenses
   discounted or ma¡k down by any provider pursuant to an agreement with plaintiffs or



                                                  3
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 11 of 14 PageID #: 20




    plaintifß' counsel and with regard to any ma¡k down or discount resulting from health

    insurance payments or pursuant to a health insurance confract under the Balanced Billing

    Act La. R.S.22:1874.

                                                  20.

           Defendants are entitled to a reduction in the amount for which they rnay be held

    liable in judgment in accordance with the degree or percentage of fault and/or negligence

    attributable to plaintiffs, or to any and all other persons and legal entities, including those

    which may be or are released by settlemen! bankruptcy, or otherwise, all in accordance

    with the laws of indemnity, comparative negligence, subrogation, and/or contribution.

                                                 2t.

           Defendants show that they a¡e entitled       to a credit for any medical expenses
    discounted or marked down by any healthcare provider who paid such expenses on behalf

    of or to plaintifß pursuant to the Louisiana workers' Compensation Act.

                                                 22.

           Defendants reserve the right to assert additional affrmative defenses based upon

    further investigation and discovery.

                                                 23.

          Defendants are entitled to and prays for a    tial   by   jury    as   to all issues triable by   a

   juw.

          WHEREFORE, defendants, WAL-MART, INC. and WAL-MART LOUISIANA

   LLC, respectfully pray the above and foregoing answer be deemed good and sufficient;

   and that following due proceedings had, there be judgment herein in favor of defendants

   and against plaintiffs, rejecting and dismissing the claims and demands of the plaintiffs at

   plaintifß'cost.

          DEFENDANTS FURTIIER PRAY for all general and equitable relief.

          DEFENDANTS FURTIIER PRAY for a jury trial                 as   to all issues triable by ajury.



                                                  4
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 12 of 14 PageID #: 21




                                        BLANCHARD, WALKER, O'QUIN & ROBERTS
                                             (A Professional Law Corporation)


                                        By:
                                                Scott R.   Wolt La. Bar #28277

                                        700 Regions Bank Tower
                                        Post Ofüce Drawer 1126
                                        Shreveport, Louisiana 7 I | 63 - I 126
                                        Telephone: (3 18) 221-6858
                                        Telecopier: (3 I 8) 227 -2967

                                        ATTORNEYS FOR DEFENDANTS,
                                        WAL-MARI INC. and
                                        WAL-MART LOUISIANA, LLC




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a copy of the above           and foregoing Answer to Petition

    for Damages has this date been served upon the following parties by placing same in the

    United States Mail, postage paid.

                        Jeffrey D. Guerriero
                        Guerriero & Guerriero
                        2200 Forsythe Avenue
                        Monroe, Louisiana 7 t20l
                        Attorneysþr Plaíntiff

          Shreveport, Louisian4 thir              of Febru ary,202I.
                                        lù-úìay


                                                      OF COUNSEL




                                                  5
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 13 of 14 PageID #: 22




    RODNEY LEWIS AND                                   NUMBER: 21-0355
    ROSE LE\ryIS

    VERSUS                                             4TH JUÐICIAL DISTRICT COURT

    WAL-MART INC.' ET AL.                              OUACHITA PARISH, LOUISIANA

                  REOUEST FOR NOTICE OF TRTAL AND JUDGMENT

           NOW INTO COLIRT, thlough undersigned counsel, come the defendants, WAL-

    MART, INC. and WAL-MART LOUISIANA, LLC ("defendants"), who request thar

    they be given at least ten (10) days' written notice in advance in accordance with Article

    1571 and 1572 of the Louisiana Code of Civil Procedure, of the date that this case is to be

    fixed for hearing or trial, and pursuant to Articles 1913 and 1914 of the Louisiana Code

    of Civil Procedure, of all f,rnal and interlocutory judgments.

                                        BLANCHARD, WALKE& O'QLIIN & ROBERTS
                                             (A Professional Law Corporation)



                                        By
                                               Scott R. Wolf, La. Bar #28277

                                        700 Regions Bank Tower
                                        Post Offrce Drawer 1126
                                       Shreveport, Louisiana 7 1163-l 126
                                       Telephone: (318) 221-6858
                                       Teiecopier: (3 1 8) 227 -2967

                                       ATTORNEYS FOR DEFENDANTS,
                                       WAL-MART,INC. and
                                       WAL-MART LOUISIANA. LLC
Case 3:21-cv-00977-TAD-KDM Document 1-1 Filed 04/13/21 Page 14 of 14 PageID #: 23




                                  CERTIFICATE OF SERVTCE

          I HEREBY CERTIFY ttrat a copy of the above and foregoing Request for Notioe

    of Trial and Judgment has this date been served upon the following parties by placing

    same in the United States   Mail, postage paid.

                        Jeffrey D. Guerriero
                        Guerriero & Guerriero
                        2200 Forsythe Avenue
                        Moffoe, Louisiana 71201
                        Attorneysfor Plaintff

          Shreveport, Louisianq tfri,
                                        É¿ay      ofFebru ary,?a21.



                                                      OF COUNSEL
